1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     STANLEY RIMER,                                Case No. 3:18-cv-00023-MMD-WGC

10                                 Petitioner,                        ORDER
             v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14          Good cause appearing, it is ordered that Petitioner’s unopposed motion for

15   extension of time (first request) (ECF No. 12) is granted. Petitioner will have through March

16   16, 2019, to file an amended petition.

17          DATED THIS 2nd day of October 2018.

18

19
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
